MEMORANDUM OPINION
                                             No. 04-12-00112-CV

                            IN THE INTEREST OF J.D.C., et al., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-00326
                                Judge Richard Garcia, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 29, 2012

AFFIRMED

           Appellants J.C. and L.V. 1 appeal the trial court’s order terminating his parental rights to

his children born to M.D. Appellants’ counsel 2 filed separate briefs stating that he has conducted

a professional evaluation of the record and there are no meritorious issues to appeal for either

appellant. Counsel concludes that the appellate issues are wholly without merit. The briefs meet

the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–

00096–CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in an appeal from a termination of parental rights); see also In re

D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (same).

1
  To protect the identity of the minor children, we refer to the fathers and the children by their initials. See TEX.
FAM. CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
2
  J.C. and L.V. are represented by the same court-appointed counsel on appeal.
                                                                                   04-12-00112-CV


        Counsel certified that he sent a copy of the respective Anders brief to J.C. and L.V. and

advised each of his right to examine the record and to file a pro se brief. Neither appellant has

filed a pro se brief.

        After reviewing the briefs and the record, we agree that the appellate issues are without

merit. Therefore, we affirm the trial court’s order and grant counsel’s motion to withdraw.




                                                     Rebecca Simmons, Justice




                                               -2-